Title: To George Washington from Nathaniel Shaw, 24 August 1780
From: Shaw, Nathaniel
To: Washington, George


					
						New London [Conn.] Augst 24th 1780Thursday 9 OClock A.M.
						Sir
					
					In my last I wrote you that the Brittish Fleet Saild last Satturday, and a Sloop belonging to this Port arived last Evening from the West Indias, and Informs me that he fell in with Twelve large Ships and three friggates, Seventy Mile Southward of Montaug, and Imagines they were bound to N. York, I make no doubt but that they were the Brittish Fleet, I am Sir your most Obedt hume Servt
					
						Nathl Shaw
					
				